Title: John J. Crittenden to James Madison, 5 March 1830
From: Crittenden, John Jordan
To: Madison, James


                        
                            
                                Sir,
                            
                            
                                
                                    Frankfort
                                
                                 March 5th 1830.
                            
                        
                        
                        Upon the bond, given by Bell & Tapscott to yourself & Mrs Willis, & which was some
                            time since placed in my hands for collection, I instituted suits in our Federal court. The death of Tapscott rendered it
                            necessary to bring seperate suits against his executrix, & the surviving obligor, Bell, as they could not lawfully
                            be joined in one action— Judgments were obtained against both, & in both cases executions were issued &
                            proved ineffectual— Bell having removed, with his property, & Mrs Tapscott having as I was informed so disposed of
                            hers as to evade the process of the law—In this State of case, Mr John H Lee acting as your agent, determined, with my advice, to commence
                            proceedings in the court of chancery in the county where he lives, & where the land you sold lies, to subject that
                            & such other property of the parties as could be reached, to sale for the satisfaction of the judgments obtained
                            at law— I forwarded to him during the last year, the papers necessary for the institution of such proceedings, &
                            have no doubt they are now in progress. My professional services in your case have thus been terminated, & I can
                            only regret that they were not more available to you.
                        
                        I became the security for yourself & Mrs Willis in the two suits in the Federal Court, for the
                            payment of costs, & have paid the whole amount of costs, being $37.04, for which I hold the fee bills of the clerk
                            & Marshall, & will transmit them to you if desired. My fee for the two cases is $40, which added to the
                            costs paid by me makes a total of $77.04— Please to remit it to me at your convenience. I have the honor to be with great
                            respect &c yr’s &c
                        
                        
                            
                                J. J. Crittenden
                            
                        
                    